Opinion by
Judge Hardin:
We see no objection to the personal judgment against Watkins; but the description given in the petition as well as the judgment of the interest adjudged sold to her, in the land' on “Yellow Bank Island” is, according to previous decisions of this court, too indefinite and uncertain to enable the- commissioner to execute the judgment without great danger of injustice to the -owners of the property and probable sacrifice of their rights. The petition and judgment should have described the property and interests to be sold with reasonable certainty and the judgment should have directed a sale of all or so much as was necessary only to pay the debt and costs.
Wherefore, the judgment being inconsistent with this opinion, so far as it directs a sale of the land, it is, to that extent only, reversed *342and the cause remanded for further proceedings not inconsistent with this opinion.

Ray, Walker, for appellants.


Owen, for appellees.

The personal judgment is not disturbed.